DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 4/26/21.  At this point claims 1, 7, and 16 have been amended. Thus, claims 1-20 are pending in the instant application.

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 3/8/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shacham (US PG PUB # 2015/0033234 A1).

With respect to claim 1, the Shacham reference teaches an apparatus, comprising: 
a memory device; (see fig. 1, storage 116) and 
a controller (see fig. 1, controller 112) coupled to the memory device configured to: 
perform commands on the memory device based a barrier command received from a host, wherein the barrier command indicates that commands previously received by the memory device are to be performed before commands received by the memory device subsequent to the barrier command (see fig. 3a-c; and paragraph 40, where if the queue barrier indicator="1" for a particular task, the host controller stalls or halts processing of that task (and possibly all subsequent tasks) until it receives an indication or acknowledgement that all previously sent tasks have been processed by the target device 104) and that the commands previously received by the memory device are to be performed after the memory device receives the commands sent subsequent to the barrier command. (see fig. 3a-c; and paragraph 41, where at a time k, the host controller 110 may execute or process a Task n+i by sending the Task n to the target device 104 where it is placed into the second task queue 304; and paragraph 43, where the host controller 110 halts or stalls processing of Task p (and all subsequent tasks) until it receives an acknowledgement or indication that all previously tasks sent to the target device 104 have been processed [i.e. task n+i is performed after task p and task p+1 which already have been received in the queue]) 

With respect to claim 2, the Shacham reference teaches the apparatus of claim 1, wherein the barrier command is a write barrier command that indicates write commands previously received by the memory device are to be performed before write commands received by the memory device subsequent to the write barrier command. (paragraph 33, where note that the "task" disclosed herein may be data and/or non-data tasks (e.g., commands, instructions, etc.). In one example, the tasks may include read and/or write operations)

With respect to claim 3, the Shacham reference teaches the apparatus of claim 1, wherein the barrier command is a read barrier command that indicates read commands previously received by the memory device are to be performed before read commands received by the memory device subsequent to the read barrier command. (paragraph 33, where note that the "task" disclosed herein may be data and/or non-data tasks (e.g., commands, instructions, etc.). In one example, the tasks may include read and/or write operations)

With respect to claim 4, the Shacham reference teaches the apparatus of claim 1, wherein the barrier command programs a register on the controller. (paragraph 55, where the host controller 702 may include a controller processing circuit 704 coupled to one or more registers 708)

With respect to claim 5, the Shacham reference teaches the apparatus of claim 1, wherein the barrier command is indicated by a bit in a column command.  (see fig. 3a; and paragraph 40)

With respect to claim 6, the Shacham reference teaches the apparatus of claim 1, wherein the barrier command indicates that commands previously received by the memory device are to be performed in the order in which the commands were received by the controller. (paragraph 4, where some I/O communication protocols provide queue barriers that serve to indicate whether a task cannot be processed out of sequence)

With respect to claim 7, the Shacham reference teaches a method for performing commands, comprising:
receiving a barrier command and a first number of commands at a memory device; (see fig. 3a-c; and paragraph 40, where if the queue barrier indicator="1" for a particular task, the host controller stalls or halts processing of that task (and possibly all subsequent tasks) until it receives an indication or acknowledgement that all previously sent tasks have been processed by the target device 104) and 
performing commands received prior to the first number of commands before peforming the first number of command in response to receiving the barrier command  (see fig. 3a-c; and paragraph 40, where if the queue barrier indicator="1" for a particular task, the host controller stalls or halts processing of that task (and possibly all subsequent tasks) until it receives an indication or acknowledgement that all previously sent tasks have been processed by the target device 104), wherein the first number of commands are received by the memory device before performing at least a portion of the commands received prior to the first number of commands. (see fig. 3a-c; and paragraph 41, where at a time k, the host controller 110 may execute or process a Task n+i by sending the Task n to the target device 104 where it is placed into the second task queue 304; and paragraph 43, where the host controller 110 halts or stalls processing of Task p (and all subsequent tasks) until it receives an acknowledgement or indication that all previously tasks sent to the target device 104 have been processed [i.e. task n+i is performed after task p and task p+1 which already have been received in the queue])

With respect to claim 8, the Shacham reference teaches the method of claim 7, wherein receiving the barrier command indicates that previously received commands are to be performed before subsequently received commands. (paragraph 33, where a first task must be executed before all subsequent tasks. Consequently, the host software 108 may mark the first task with a queue barrier (QBR) indicator (e.g., a tag, marker, or bit) to indicate that the first task should be executed in a certain order relative to other tasks (e.g., first task must be executed after all tasks issued before it and/or the first task must be executed before all tasks issued after it, etc.))

With respect to claim 9, the Shacham reference teaches the method of claim 7, wherein receiving the barrier command indicates that previously received read commands are to be performed before subsequently received read commands. (paragraph 33, where note that the "task" disclosed herein may be data and/or non-data tasks (e.g., commands, instructions, etc.). In one example, the tasks may include read and/or write operations)

With respect to claim 10, the Shacham reference teaches the method of claim 7, wherein receiving the barrier command indicates that previously received write commands are to be performed before subsequently received write commands. (paragraph 33, where note that the "task" disclosed herein may be data and/or non-data tasks (e.g., commands, instructions, etc.). In one example, the tasks may include read and/or write operations)

With respect to claim 11, the Shacham reference teaches the method of claim 7, wherein performing the commands received prior to the first number of commands includes sending data to a host. (paragraph 33, where note that the "task" disclosed herein may be data and/or non-data tasks (e.g., commands, instructions, etc.). In one example, the tasks may include read [i.e. sending read data to the host] and/or write operations)

With respect to claim 12, the Shacham reference teaches the method of claim 7, wherein performing the command received prior to the first number of commands includes writing data to the memory device. (paragraph 33, where note that the "task" disclosed herein may be data and/or non-data tasks (e.g., commands, instructions, etc.). In one example, the tasks may include read and/or write operations)

With respect to claim 13, the Shacham reference teaches the method of claim 7, further including performing the first number of commands in response to completing performance of the commands received prior to the first number of commands. (paragraph 44, where the host controller 110 may stall all subsequent tasks until an indication or acknowledgement that the Task p (i.e., the task with the queue barrier indicator) has been processed by the target device. At time k+i+j+2, the host controller 110 may receive an execution acknowledgement for Task p. Then, at time k+i+j+3 the host controller 110 may process a subsequent Task p+1 and so on)

With respect to claim 14, the Shacham reference teaches the method of claim 7, further including receiving a second number of commands prior to completing performance of the first number of commands. (see fig. 4; and paragraph 46, where in step (e) send any task [in the host queue], occurring after the first task, to the target device 416 once an indication is received from the target device that the first task has been processed 414. Otherwise, any task, occurring after the first task, is stalled 412 until such indication is received)

With respect to claim 15, the Shacham reference teaches the method of claim 14, further including performing the second number of commands in response to completing performance of the commands received prior to the first number of commands. (paragraph 44, where the host controller 110 may stall all subsequent tasks until an indication or acknowledgement that the Task p (i.e., the task with the queue barrier indicator) has been processed by the target device. At time k+i+j+2, the host controller 110 may receive an execution acknowledgement for Task p. Then, at time k+i+j+3 the host controller 110 may process a subsequent Task p+1 and so on)

With respect to claim 16, the Shacham reference teaches a method for sending commands, 
sending a first number of commands to a memory device; (see fig. 3a-c; and paragraph 40, where if the queue barrier indicator="1" for a particular task, the host controller stalls or halts processing of that task (and possibly all subsequent tasks) until it receives an indication or acknowledgement that all previously sent tasks have been processed by the target device 104) and
sending a barrier command and a second number of commands to the memory device, wherein the barrier command indicates the second number of commands are to be performed after execution of the first number of commands. (see fig. 3a-c; and paragraph 40, where if the queue barrier indicator="1" for a particular task, the host controller stalls or halts processing of that task (and possibly all subsequent tasks) until it receives an indication or acknowledgement that all previously sent tasks have been processed by the target device 104) and wherein the second number of commands are received by the memory device before at least a portion of the first number of commands are executed. (see fig. 3a-c; and paragraph 41, where at a time k, the host controller 110 may execute or process a Task n+i by sending the Task n to the target device 104 where it is placed into the second task queue 304; and paragraph 43, where the host controller 110 halts or stalls processing of Task p (and all subsequent tasks) until it receives an acknowledgement or indication that all previously tasks sent to the target device 104 have been processed [i.e. task n+i is performed after task p and task p+1 which already have been received in the queue])

With respect to claim 17, the Shacham reference teaches the method of claim 16, further including receiving data associated with the first number of commands before receiving data associated with the second number of commands. (paragraph 33, where note that the "task" disclosed herein may be data and/or non-data tasks (e.g., commands, instructions, etc.). In one example, the tasks may include read [i.e. sending read data to the host] and/or write operations; and paragraph 44, where the host controller 110 may stall all subsequent tasks until an indication or acknowledgement that the Task p (i.e., the task with the queue barrier indicator) has been processed by the target device. At time k+i+j+2, the host controller 110 may receive an execution acknowledgement for Task p. Then, at time k+i+j+3 the host controller 110 may process a subsequent Task p+1 and so on)

With respect to claim 18, the Shacham reference teaches the method of claim 16, further including sending data associated with the first number of commands to the memory device before sending data associated with the second number of command to the memory device. (paragraph 44, where the host controller 110 may stall all subsequent tasks until an indication or acknowledgement that the Task p (i.e., the task with the queue barrier indicator) has been processed by the target device. At time k+i+j+2, the host controller 110 may receive an execution acknowledgement for Task p. Then, at time k+i+j+3 the host controller 110 may process a subsequent Task p+1 and so on)

With respect to claim 19, the Shacham reference teaches the method of claim 16, further including sending a third number of commands to memory device.  (see fig. 8; and paragraph 59, where once the host controller receives an indication that the target device has completed processing of all previously sent tasks 808, the host controller sends the task to the target device 810. This process may be repeated for each task in the task queue)

With respect to claim 20, the Shacham reference teaches the method of claim 19, further including receiving data associated with the second number of command and the third number of commands in response to receiving data associated with the first number of commands. (see fig. 8; and paragraph 59, where once the host controller receives an indication that the target device has completed processing of all previously sent tasks 808, the host controller sends the task to the target device 810. This process may be repeated for each task in the task queue)

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments and amendments with respect to claims 1-20 have been considered but are not persuasive.  The Examiner contends that the Shacham reference teaches the limitations of “that the commands previously received by the memory device are to be performed after the memory device receives the commands sent subsequent to the barrier command” as recited in independent claim 1”, “wherein the first number of commands are received by the memory device before performing at least a portion of the commands received prior to the first number of commands” as recited in independent claim 7, and “wherein the second number of commands are received by the memory device before at least a portion of the first number of commands are executed” as recited in independent claim 16.  The Shacham reference teaches (see fig. 3a-c; and paragraphs 40-41 and 43) teaches a queue barrier indicator for a command (i.e. task p) and performing any commands before that command (i.e. tasks n to n+i), and stalling the processing of task p and subsequent commands within the queue (i.e commands that have been received after the barrier command) until all commands before the barrier command are processed.   Thus, based on the citations and explanations above, the Shacham reference teaches the limitations as broadly and instantly claimed.  

   4.  CLOSING COMMENTS
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137